Citation Nr: 1530188	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for PTSD.

The issue certified to the Board has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the Veteran's PTSD claim includes any other mental disability that can be reasonably encompassed by his symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran has been diagnosed as having PTSD and depressive disorder within the appeal period, a licensed clinical social worker indicated in an August 2012 statement that PTSD was related to service; but the Veteran has not been provided an examination regarding his service connection claim.  He claims he sought treatment for mental health issues shortly after being released from active duty in May 1991.  However, the record does not contain sufficient information to make an informed decision on his claim as a nexus opinion has not been provided regarding either diagnosis.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  

Further, the Veteran has been granted disability benefits by the Social Security Administration (SSA) based in part of the psychiatric disorders that are encompassed by his service connection claim.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records (decisions and records considered in those decisions).

2.  Schedule the Veteran for an examination to determine whether he has a current psychiatric disability that is at least as likely as not due to an event or injury in service.  

If a previously diagnosed psychiatric disorder, to include depression and PTSD, is not found currently, the examiner should state whether the previous diagnosis was erroneous or whether the condition is now in remission.  

If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

